DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Election/Restrictions
Applicant's election with traverse of Group I, Species A in the reply filed on July 20, 2022, is acknowledged.  The traversal is on the ground(s) that it would not be unduly burdensome for the Examiner to search and examine all of the claims presented.  This is not found persuasive because the product as claimed can be used in a materially different process of using that product. For example, the plurality of electrodes included in the system can be used for a different purpose such as mapping and/or sensing. This would require a separate search providing different prior art for the diverging subject matter.  Further, the species are independent and distinct because the embodiments are directed towards different configuration comprising various and differing features. These species are not obvious variants of each other based on the current record and would not necessarily overlap in search. Accordingly, the groups and species would require multiple additional searches of differing subject matter. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 6-7, 11-12 and15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group and species, there being no allowable generic or linking claim Applicant timely traversed the restriction (election) requirement in the reply filed on July 20, 2022.
Accordingly, Group I, Species A, claims 1-5, 8-10 and 13-14 are being examined. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8-10, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer (hereinafter 'Meyer', U.S. PGPub. No. 2012/0259269) in view of Clark et al., (hereinafter ‘Clark’, U.S. PGPub. No. 2017/0143409). 
Regarding claim 1,  Meyer (Figs. 1-3) discloses a system for denervation (abstract) comprising a catheter (110) comprising a radially expandable member (balloon 112), the radially expandable member comprising: an exterior surface (outer surface 120); a plurality of electrodes (118) on the exterior surface (120) configured for delivery of energy during a denervation procedure in a vessel ([0033]-[0035]); and a chemical agent coating (coating 130) on the exterior surface (Fig. 1); wherein the radially expandable member (112) is configured to have a first unexpanded configuration and a second expanded configuration, wherein the radially expandable member is configured to bring the exterior surface (120) in contact with a wall of a vessel when it is in the expanded configuration ([0033], “the catheter 110 includes an expandable member or balloon 112 at or near its distal end 114 that, when inflated, circumferentially contacts the vessel wall 116, such as the wall of the renal artery 117 in proximity to the renal nerve 119.”). 
Although Meyer discloses a chemical agent coating, Meyer is silent regarding wherein the chemical agent inhibits or prevents nerve regeneration.
However, in the same field of endeavor, Clark (Figs.1A-1D and 4) teaches a similar system for denervation comprising a catheter (429) comprising a radially expandable member (balloon reservoir 424) provided with electrodes (420) for ablation. The inflation medium may contain one or more anti-regeneration agents, such as chemical agents, that inhibit or prevent nerve regrowth (see [0043] for chemical agents; and [0068]). Clark teaches, “[t]he one or more anti-nerve regeneration substances are subsequently slowly released from the reservoir 424 for example, by diffusion through the reservoir wall or by seeping out of pores that are formed in the reservoir wall, among other possible mechanisms.” ([0068]), thereby providing a chemical coating agent to the outer surface of the radially expandable member. It is well known in the art (as can be seen in Clark) to provide a chemical agent at the tissue treatment site in order to delay or eliminate the need for subsequent ablation treatment for the patient ([0043]), thereby increasing efficiency and improving patient safety. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the chemical agent coating as taught by Meyer to provide wherein the chemical agent inhibits or prevents nerve regeneration as taught by Clark in order to delay or eliminate the need for subsequent ablation treatment for the patient ([0043]), thereby increasing efficiency and improving patient safety.
Regarding claim 2, Meyer in view of Clark teach all of the limitations of the system according to claim 1. Meyer (Figs. 1-3) further discloses where the system (100) is configured for electrical current flow between the plurality of electrodes (see Fig. 1 for electric field generated by the system 100 illustrated as broken lines; electrodes 118; [0035]- [0036]). 
Regarding claim 3, Meyer in view of Clark teach all of the limitations of the system according to claim 1. Meyer (Figs. 1-3) further discloses wherein the radially expandable member (balloon 112) is a selected from a group consisting of a balloon (112), an elongate balloon, a shape-memory spiral, a stent, a spline structure, a basket structure, and a wireframe structure. It is noted that the claim is written in the alternative.
Regarding claim 4, Meyer in view of Clark teach all of the limitations of the system according to claim 1. Meyer (Figs. 1-3) further discloses wherein the radially expandable member (balloon 112) is an elongate balloon (as broadly claimed, balloon 112 is an elongate balloon) and the system (100) is configured to generate an elongate denervation treatment pattern (see Fig. 1 for electric field generated by the system 100 illustrated as broken lines; [0035]-[0036]).
Regarding claim 5, Meyer in view of Clark teach all of the limitations of the system according to claim 4. Meyer (Figs. 1-3) further discloses wherein the catheter (110) comprises an inflation lumen in fluid communication with the radially expandable member ([0038], “one or more lumens, such as lumen 128 shown in FIG. 3, allow the balloon 112 to be kept inflated for as long as needed to complete the denervation procedure”).
Regarding claim 8, Meyer in view of Clark teach all of the limitations of the system according to claim 1. In view of the prior modification of Meyer in view of Clark, Clark teaches wherein the chemical agent is selected from the group consisting of inhibitors of extracellular proteins, inhibitors of neurotropic factors, inhibitors of neuropoetins, inhibitors of neurotropic factor receptors, inhibitors of cell adhesion molecules, inhibitors of cell signaling molecules, inhibitors of cell, inhibitors of cytokines and chemokines, inhibitors of sulfate proteoglycans, inhibitors of enzymes, inhibitors of arginase, inhibitors of 13-secretase, inhibitors of urokinase-type and tissue-type plasminogen activators, inhibitors of myelin-derived molecules, semaphorin-3A, paclitaxel, fibrin, brain- derived neurotrophic factor (BDNF), myelin-derived factors, phosphatase and tensin homolog (PTEN), suppressor of cytokine signaling 3 (SOCS3) gene, notch/lin12 proteins, and ZnEgr proteins (see [0034][0037]). It is noted that the claim is written in the alternative.
Regarding claim 9, Meyer in view of Clark teach all of the limitations of the system according to claim 1. Meyer (Figs. 1-3) further discloses wherein the system (100) is configured to measure impedance between combinations of the electrodes ([0009], “The energy source may include a control system that is configured to regulate and monitor energy delivery and/or monitor a related parameter (tissue impedance, contact temperature, tissue temperature, and the like).”; [0034]).  
Regarding claim 10, Meyer in view of Clark teach all of the limitations of the system according to claim 1. Meyer (Figs. 1-3) further discloses wherein the radially expandable member (112) is configured to contact a wall of a hepatic vessel when the radially expandable member is in the expanded configuration (see Figs. 1-3; it is noted that the balloon is capable of contacting a wall of any vessel when in the expanded configuration, including a wall of a hepatic vessel). 
A recitation of intended use of the claimed invention must result in a structural different between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.  
Regarding claim 13, Meyer (Figs. 1-3) discloses a system (100) for denervation comprising a catheter (110) comprising an inflation lumen and an elongate balloon in fluid communication with the inflation lumen ([0038], lumen 128), the elongate balloon (112) comprising: an exterior surface (outer surface 120); a plurality of electrodes (118) on the exterior surface (120) configured for delivery of energy during a denervation procedure in a vessel ([0033]-[0035]); and a chemical agent coating (coating 130) on the exterior surface (Fig. 1); wherein the elongate balloon (112) is configured to have a first unexpanded configuration and a second expanded configuration, wherein the elongate balloon (112) is configured to bring the exterior surface (120) in contact with a wall of a vessel when it is in the expanded configuration ([0033], “the catheter 110 includes an expandable member or balloon 112 at or near its distal end 114 that, when inflated, circumferentially contacts the vessel wall 116, such as the wall of the renal artery 117 in proximity to the renal nerve 119.”). 
Although Meyer discloses a chemical agent coating, Meyer is silent regarding wherein the chemical agent inhibits or prevents nerve regeneration.
However, in the same field of endeavor, Clark (Figs.1A-1D and 4) teaches a similar system for denervation comprising a catheter (429) comprising a radially expandable member (balloon reservoir 424) provided with electrodes (420) for ablation. The inflation medium may contain one or more anti-regeneration agents, such as chemical agents, that inhibit or prevent nerve regrowth (see [0043] for chemical agents; and [0068]). Clark teaches, “[t]he one or more anti-nerve regeneration substances are subsequently slowly released from the reservoir 424 for example, by diffusion through the reservoir wall or by seeping out of pores that are formed in the reservoir wall, among other possible mechanisms.” ([0068]), thereby providing a chemical coating agent to the outer surface of the radially expandable member. It is well known in the art (as can be seen in Clark) to provide a chemical agent at the tissue treatment site in order to delay or eliminate the need for subsequent ablation treatment for the patient ([0043]), thereby increasing efficiency and improving patient safety. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the chemical agent coating as taught by Meyer to provide wherein the chemical agent inhibits or prevents nerve regeneration as taught by Clark in order to delay or eliminate the need for subsequent ablation treatment for the patient ([0043]), thereby increasing efficiency and improving patient safety.
Regarding claim 14, Meyer in view of Clark teach all of the limitations of the system according to claim 13. Meyer further discloses wherein the radially expandable member (balloon 112) is configured to contact a wall of a hepatic vessel when the radially expandable member is in the expanded configuration  (see Figs. 1-3; it is noted that the balloon is capable of contacting a wall of any vessel when in the expanded configuration, including a wall of a hepatic vessel). 
A recitation of intended use of the claimed invention must result in a structural different between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A DEDOULIS whose telephone number is (571)272-2459. The examiner can normally be reached M-F, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.A.D./Examiner, Art Unit 3794                                                                                                                                                                                                        



/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794